t c summary opinion united_states tax_court frankie d newkirk petitioner v commissioner of internal revenue respondent docket no 28518-07s filed date frankie d newkirk pro_se randall l eager for respondent marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for after concessions the issues for decision are whether petitioner was entitled to the dependency_exemption deduction for a minor child f p for whether petitioner was entitled to head_of_household filing_status for whether petitioner was entitled to the earned_income_credit for and whether petitioner was entitled to the child_tax_credit for f p for background some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference when she petitioned the court petitioner resided in north carolina f p is a minor child who was years old in and who is the daughter of ursella p chancey ms chancey petitioner is f p ’s godmother but is not legally or biologically related to f p during petitioner lived in a mobile home in north carolina f p spent the entire summer most weekend nights throughout the year and occasional weeknights during the school year at petitioner’s home when she was not staying at petitioner’s home f p stayed with ms chancey who lived 2the court refers to minor children by their initials rule a several miles away ms chancey has three other children and she allowed f p to stay with petitioner because f p would receive more care and attention at petitioner’s home than at ms chancey’s home whenever f p visited petitioner’s home including some evenings when f p visited her after school but did not stay the night petitioner would cook dinner for her petitioner also occasionally packed lunches for f p to take to school in addition to providing some food and housing petitioner purchased clothing and gifts for f p throughout the year including a playstation video game console games clothing and accessories petitioner did not legally adopt f p nor was petitioner f p ’s legal foster parent ms chancey did not reimburse petitioner for expenses petitioner incurred in taking care of f p petitioner’s mortgage payment was dollar_figure per month and her electric bill ranged from dollar_figure to dollar_figure per month during petitioner spent approximately dollar_figure per month on food at some point during or early petitioner had a conversation with ms chancey about claiming f p as a dependent ms chancey agreed to let petitioner claim f p as a dependent on petitioner’s form_1040 u s individual_income_tax_return petitioner did not compensate ms chancey for allowing her to claim f p as a dependent petitioner claimed another minor child d q as a dependent on her form_1040 despite the fact that petitioner is unrelated to d q and provided no support to d q in petitioner conceded before trial that she was not entitled to claim d q as a dependent dependency_exemption discussion sec_151 allows a taxpayer to deduct an exemption_amount for each dependent of the taxpayer for the taxable_year sec_152 defines a dependent as a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative as f p fits neither of these definitions f p is not a qualifying_child with respect to petitioner there are two tests to determine whether an individual is a qualifying_relative sec_152 defines a qualifying_relative as any individual who has the same principal place of 3at trial petitioner initially testified she could not recall how she obtained d q ’s social_security_number which she required in order to claim d q as a dependent when pressed by respondent’s counsel and the court however petitioner admitted that she paid d q ’s biological mother to allow her to claim d q as a dependent abode as the taxpayer and is a member of the taxpayer’s household household test to satisfy the household test the individual must live with the taxpayer for the entire taxable_year sec_1_152-1 income_tax regs however temporary absences due to illness education business vacation military service or a custody agreement under which the dependent is absent for less than six months will not cause an individual to fail to qualify as a member of the taxpayer’s household id a qualifying_relative must also have received more than half of his or her support from the taxpayer support_test sec_152 the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs if the support is in the form of lodging the item is measured according to its fair_market_value id fair_market_value is measured according to the value of the dependent’s quarters as opposed to the full mortgage payment made by the taxpayer see barnes v commissioner tcmemo_1985_397 petitioner has the burden under rule a of presenting credible_evidence that f p was a dependent within the meaning of sec_152 and that she was entitled to a dependency sec_1_152-1 income_tax regs has not been amended to reflect changes in sec_152 that were enacted by the working families tax relief act of publaw_108_311 sec 118_stat_1169 nevertheless the regulation remains valid to the extent it is not inconsistent with sec_152 as amended exemption deduction for f p see 79_tc_995 affd 748_f2d_331 6th cir in evaluating petitioner’s evidence we are not bound to accept self- serving unverified and undocumented testimony 112_tc_183 see also 87_tc_74 petitioner has not satisfied the household test because f p did not live with her for the entire year although f p spent most weekend nights and the entire summer with petitioner f p lived with petitioner for slightly less than percent of the year in addition petitioner did not introduce any evidence that f p ’s absence from her home during the remainder of the year was due to illness education vacation or any other acceptable special circumstances neither has petitioner satisfied the support_test because she did not introduce any credible_evidence that she provided more than half of f p ’s total support from all sources during petitioner did not introduce any evidence regarding the fair rental value of f p ’s quarters in petitioner’s home or the total support f p received from all sources in for food clothing education transportation medical_care and other necessities aside from petitioner’s self-serving testimony the only evidence petitioner introduced to substantiate her expenses consisted of receipts totaling less than dollar_figure for a video game console video games clothing and accessories because petitioner has failed to prove that she satisfies the household and support tests we hold that she was not entitled to a dependency_exemption deduction for with respect to f p as a qualifying_relative head_of_household filing_status sec_1 imposes a special tax_rate on an individual taxpayer who files a federal_income_tax return as a head_of_household sec_2 defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a dependent for whom the taxpayer is entitled to a deduction under sec_151 sec_2 see also eg 128_tc_13 because f p was not a dependent for whom petitioner was entitled to a deduction under sec_151 petitioner was not entitled to head_of_household filing_status for earned_income_credit an eligible_individual is entitled to a credit against his or her federal_income_tax liability calculated as a percentage of such individual’s earned_income subject_to certain limitations sec_32 rowe v commissioner supra pincite different percentages and amounts are used to calculate the earned_income_credit eic depending on whether the individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 rowe v commissioner supra pincite an eligible_individual means in pertinent part any individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as discussed previously f p was not a qualifying_child of petitioner within the meaning of sec_152 accordingly petitioner was not entitled to claim the eic for child_tax_credit sec_24 allows a taxpayer a credit of up to dollar_figure against his or her federal_income_tax liability for each qualifying_child the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 because f p was not petitioner’s qualifying_child petitioner was not entitled to claim the child_tax_credit with respect to f p 5the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which a taxpayer’s modified_adjusted_gross_income exceeds dollar_figure in the case of a joint_return dollar_figure in the case of an unmarried individual and dollar_figure in the case of a married individual filing a separate_return sec_24 conclusion for the foregoing reasons we hold that petitioner was not entitled to a dependency_exemption deduction for f p in petitioner was not entitled to head_of_household filing_status in petitioner was not entitled to the eic in and petitioner was not entitled to the child_tax_credit in we have considered all remaining arguments made by the parties and to the extent not discussed above we conclude such arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
